In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1431V
                                          UNPUBLISHED


    KATHERINE D. WHAM,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: February 26, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Patrick J. Sullivan, Sullivan Law Firm, LLC, Seattle, WA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On September 18, 2019, Katherine D. Wham filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2
(the “Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barre Syndrome
(“GBS”) as a result of an influenza vaccine administered on November 5, 2018. Petition
at 1, 3. Petitioner further alleges that the vaccine was administered within the United
States, that her injury lasted for more than six months, that Petitioner has not received
compensation for her vaccine-related injury. Petition at 1, 3. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On September 18, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On February 25, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $114,534.76

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
(comprised of $97,500.00 for pain and suffering, $6,451.45 for lost wages, and
$10,583.31 for out-of-pocket medical and related expenses). Proffer at 1. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $114,534.76 (comprised of $97,500.00 for pain and suffering,
$6,451.45 for lost wages, and $10,583.31 for out-of-pocket medical and related
expenses) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

 KATHERINE D. WHAM,

                        Petitioner,
                                                       No. 19-1431V
       v.                                              Chief Special Master Corcoran (SPU)
                                                       ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                        Respondent.

                       PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On September 18, 2019, Katherine D. Wham (“petitioner”) filed a petition for

compensation (“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34, as amended. She alleges that, as a result of receiving the influenza vaccine on

November 5, 2018, she suffered from Guillain-Barre Syndrome (“GBS”). See Petition at 1, 3.

On September 11, 2020, respondent filed his Vaccine Rule 4(c) report, concluding that petitioner

suffered GBS as defined by the Vaccine Injury Table, within the Table timeframe, and on

September 18, 2020, the Chief Special Master Corcoran issued a ruling on entitlement, finding

that petitioner was entitled to compensation for a GBS Table injury. ECF No. 18; ECF No. 20.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $114,534.76, for all damages, including $97,500.00 representative of pain and

suffering, $6,451.45 representative of lost wages, and $10,583.31 representative of out-of-pocket

medical and related expenses. This amount represents all elements of compensation to which

petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $114,534.76 in

the form of a check payable to petitioner. 1 Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Acting Deputy Director
                                                      Torts Branch, Civil Division

                                                      DARRYL R. WISHARD
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                      s/ Adriana Teitel
                                                      ADRIANA TEITEL
                                                      Trial Attorney
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146, Benjamin Franklin Station
                                                      Washington, DC 20044-0146
                                                      Tel: (202) 616-3677
                                                      Email: adriana.teitel@usdoj.gov
Dated: February 25, 2021


1
 Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                                                 2